Citation Nr: 0532517	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to April 1971 
and from March 1978 to July 1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in May 2003 and a 
substantive appeal was received in July 2003.  


FINDINGS OF FACT

1.  By rating decision in July 2000, the RO denied 
entitlement to service-connection for dental disability; the 
veteran did not file a timely notice of disagreement to 
initiate an appeal from this determination.

2.  In a communication received on August 17, 2001, the 
veteran effectively requested that his claim of service 
connection for dental disability be reopened. 

3.  The evidence received since the July 2000 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for dental disability.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
dental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board believes 
that a reasonable inference from such communications was that 
the claimant must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the salient issue involves a 
determination of whether or not new and material evidence has 
been received, the Board finds that no VA medical examination 
is needed and that the record as it stands contains adequate 
medical evidence to adjudicate the claim.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

A December 1999 rating decision denied entitlement to service 
connection for dental disability.  In that rating decision, 
the RO denied the veteran's application for entitlement to 
service-connection for dental disability because the RO 
determined that the evidence submitted did not show that the 
veteran incurred any dental disability as the result of 
trauma during active duty service.  The RO sent notice of the 
decision to the veteran at his last address of record; 
however the veteran did not file a timely notice of 
disagreement.  The Board notes that in February 2000, the 
veteran submitted a document to the RO which requested a 
"reopening" of his dental claim.  The Board finds that this 
document is a request to reopen his claim and not a notice of 
disagreement to the December 1999 rating decision because the 
February 2000 document did not express disagreement with the 
December 1999 rating decision nor a desire to appeal the 
December 1999 rating decision.  See 38 C.F.R. § 20.201.  
Therefore, the December 1999 rating decision eventually 
became final.  38 U.S.C.A. § 7105(c).  

The RO again denied the underlying claim of service 
connection for dental disability by rating decision in July 
2000.  The veteran was furnished notice of this determination 
and notice of appellate rights and procedures by letter dated 
August 10, 2000.  The veteran did not file a notice of 
disagreement within a year of the notice letter, and the July 
2000 rating decision also became final.  A communication from 
the veteran's representative, date-stamped as received on 
August 17, 2001, was accepted by the RO as a request to 
reopen the dental disability claim. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New and material evidence is defined by regulation.  
New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were recently amended.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  As the 
veteran's claim was on August 17, 2001, the change in the 
regulation does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
service connection claim for dental disability.

Evidence of record at the time of the July 2000 rating 
decision consisted of the veteran's assertion that he 
suffered dental trauma during service, service medical 
records and VA treatment records.  The service medical 
records showed that in service, the veteran had routine 
dental care, including getting a dental crown in April 1978.  
There was no record of any dental trauma during active duty 
service.  The VA treatment records showed post-service 
treatment for periodontal disease, including several 
extractions.  

Evidence received since the July 2000 rating decision 
includes additional VA treatment records.  Although the 
additional VA treatment records are new, there is no item of 
new evidence which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  None of the additional VA treatment records address 
whether or not any of the veteran's current dental issues is 
related to any alleged dental trauma incurred during active 
duty service.  In other words, the newly submitted evidence 
adds nothing to the record that was not known in July 2000.  
The Board acknowledges the veteran's testimony at his May 
2002 RO hearing in which he describes his alleged in-service 
dental trauma.  However, although this testimony is new, it 
is merely cumulative of evidence which was already of record 
at the time if the July 2000 rating decision in that it 
simply reiterates the veteran's assertions that he suffered 
dental trauma during active duty service.  As such, new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
dental disability.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


